         Case 1:20-mj-03073-UA Document 12 Filed 04/01/20 Page 1 of 2




                                               March 30, 2020

BY EMAIL & ECF

Honorable Vernon S. Broderick
United States District Judge                            For the reasons stated on the record, the
40 Foley Square                                         defendants application is denied.
New York, NY 10007

Re:   United States v. Christian De La Torre,
      20 Mag. 3073 (VSB)                                                               4/2/2020


Dear Judge Broderick,

As the Part I Judge on duty tomorrow, I am reaching out to schedule a
teleconference to appeal a bail decision in United States v. Christian De La Torre,
20 Mag 3073. Mr. De La Torre was ordered released by Magistrate Judge Cave on
3/27/2020 on the condition that he be electronically monitored before leaving
SDNY for his home district of Arizona.

During a telephone conference in this matter this afternoon at 4:30 p.m., Pretrial
announced that they would not outfit Mr. De La Torre with an electronic monitor
because he, like all new arrestees at the MCC NY, had been placed on
administrative quarantine at MCC and will remain on quarantine until April 9,
2020. As a result, Judge Cave continued Mr. De La Torre's detention.

In light of this afternoon's ruling, I respectfully request a hearing to appeal Judge
Cave's order to continue detention.

For the Court's convenience, I am attaching a copy of the Complaint, and the bail
letter endorsed on 3/27/20. Pretrial completed a report for Mr. De La Torre
recommending his release on the day of his presentment. CC'ing Pretrial so that
they can provide a copy of that report.
       Case 1:20-mj-03073-UA Document 12 Filed 04/01/20 Page 2 of 2




                                        Respectfully Submitted,

                                        /s/Zawadi Baharanyi
                                        Assistant Federal Defender
                                        Federal Defenders of New York, Inc.
                                        (212) 417-8735


Cc: AUSA Ni Qian (by Email)
